10-Q Commission File Number:2-71136 DETONICS SMALL ARMS LIMITED (Exact name of registrant as specified in it's charter) Washington 91-1150122 (State or other Jurisdiction of incorporation or organization) (IRS Employer ID No.) 14508 SE 51st, Bellevue, WA98006 (Address and zip code of principal executive offices) Registrant's telephone number, including area code:(425) 746-6761 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:SNo:£ DOCUMENTS INCORPORATED BY REFERENCE Form S-1, Detonics Small Arms Limited, Commission File No. 2-71136, but excluding the balance sheet of Detonics Small Arms Limited together with the report of independent certified public accountants, is incorporated by reference. Page 1 PART I - FINANCIAL INFORMATION Item 1: Financial Statements See Appendix A Item 2: Management's Discussion and Analysis of the Financial Condition and Results of Operations No royalties or other income were booked in the first quarter of 2008. The partnership originally had licensed the manufacturing and sale of its products to Detonics Manufacturing Corporation (DMC) a subsidiary of Energy Sciences Corporation, (ESC).DMC, ESC and the Partnership entered Chapter 11 bankruptcy proceedings on April 29, 1986.In late 1987, the Bankruptcy Court approved a sale of all of DMC's assets to a new entity, formed by outside third parties, called New Detonics Manufacturing Corporation, (NDMC).
